COURT OF APPEALS OF VIRGINIA


              Present: Judges Russell, AtLee and Senior Judge Haley
UNPUBLISHED


              Argued by videoconference


              STEVEN B. GILMAN
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 0133-21-3                                   JUDGE RICHARD Y. ATLEE, JR.
                                                                                   JULY 27, 2021
              STEPHANIE HOSTETTER SHOBE


                             FROM THE CIRCUIT COURT OF THE CITY OF WAYNESBORO
                                              Paul A. Dryer, Judge

                               William E. Shmidheiser, III (Flora Pettit, on briefs), for appellant.

                               Steven L. Raynor (Raynor Law Office, P.C., on brief), for
                               appellee.


                     Steven Gilman appeals the decision of the circuit court sustaining Stephanie Shobe’s

              demurrer to his amended complaint and dismissing the action with prejudice. On appeal, he

              assigns three errors to the circuit court. First, he argues that the circuit court erred in concluding

              it was without power to grant equitable relief even though the separation agreement was

              unconscionable and procured through fraud. Second, he argues that the circuit court erred by

              deciding it could not set aside a separation agreement that had been incorporated into the divorce

              decree, even though that incorporation was “merely a rote, mechanical act by the [c]ourt, not an

              actual considered decision.” Third, he contends the circuit court erred in concluding that the

              amended complaint did not contain sufficient allegations of extrinsic fraud. For the following

              reasons, we affirm the decision of the circuit court.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                        I. BACKGROUND

        Gilman and Shobe were married on December 17, 2004, and they separated on January

31, 2014.1 The parties entered into four separate settlement agreements, including the January

29, 2014 marital agreement and stipulation (“separation agreement”) at issue in this case. Shobe

filed for divorce in the Waynesboro circuit court on December 17, 2014, requesting an

uncontested divorce and incorporation of the parties’ four property settlement agreements. That

same day, Gilman signed a waiver of service, accepting service of the divorce filing and waiving

future service of process and notice. The circuit court entered the divorce decree, which

incorporated all four settlement agreements, on December 22, 2014. Gilman did not appeal.

        On March 25, 2020, Gilman filed a complaint seeking to rescind the separation

agreement on the grounds that it was unconscionable and obtained by fraud. He alleged that

Shobe had induced him to enter the agreement through “concealment, misrepresentation[,] and

fraud.” Among other things, he alleged that she had concealed an affair, lied about her intent to

never remarry when she in fact intended to marry the man with whom she had committed

adultery, told him spousal support would end if she ever remarried when the agreement actually

provided that it would continue,2 and that her attorney would use a collaborative approach to

protect both their interests.



        1
         Gilman’s amended complaint and brief to this Court state that the parties separated on
January 15, 2014. The separation agreement at issue and Shobe’s brief state that the date of
separation was January 31, 2014. We use the later date, as it was the date listed in the divorce
decree.
        2
         The agreement provided that Gilman would pay Shobe $9,000 per month in spousal
support for ten years, and the support provisions “shall not be terminated or modified by the
provisions of §§ 20-109 and 20-109.1 of the Code of Virginia . . . .” Among other things, these
code sections provide that spousal support will terminate upon the remarriage of the party
receiving support. By providing that the Code provisions would not terminate the support
provisions, the agreement provided that spousal support would continue even if Shobe remarried.
                                               -2-
        Shobe demurred, arguing that the separation agreement had been incorporated into the

divorce decree and could only be attacked by setting aside the decree. The circuit court agreed,

noting that Gilman’s claims were based on intrinsic fraud (fraud in the inducement of the

contract), which should have been challenged during the divorce proceedings. Gilman’s

complaint did not allege extrinsic fraud that would be sufficient to set aside the decree. The

circuit court sustained the demurrer and granted Gilman leave to amend his complaint.

        Shortly thereafter, Gilman filed an amended complaint that added a count seeking to set

aside the divorce decree “pursuant to Virginia Code § 8.01-428(D), as having been procured

through fraud upon the [c]ourt.” He also added an allegation that Shobe had discouraged him

from hiring an attorney, telling him he did not need an attorney because her attorney would look

after both their interests.

        Shobe demurred, which the circuit court sustained with prejudice. The circuit court held

that it was bound by Ellet v. Ellet, 35 Va. App. 97 (2001), to consider whether there was

evidence of extrinsic fraud to set aside the decree. Although there were allegations of intrinsic

fraud relating to the settlement agreement, the circuit court held there were no allegations of

extrinsic fraud relating to the divorce decree.

        Gilman now appeals.

                                            II. ANALYSIS

        Gilman argues on appeal that the circuit court erred in concluding that he had to allege

extrinsic fraud in order to challenge the decree because Code § 8.01-428(D) does not require

extrinsic fraud to grant equitable relief. Code § 8.01-428(D) provides,

                This section does not limit the power of the court to entertain at
                any time an independent action to relieve a party from any

Gilman notes he did not have his own attorney and asserts that he did not understand the
provisions.
                                             -3-
                 judgment or proceeding, or to grant relief to a defendant not served
                 with process as provided in § 8.01-322, or to set aside a judgment
                 or decree for fraud upon the court.

Gilman argues that this provision uses the disjunctive “or” and creates three separate forms of

independent action; an action to “relieve a party from any judgment or proceeding” is, according

to him, a separate form of relief from an action to “set aside a judgment or decree for fraud upon

the court.” Therefore, he argues that he was not required to prove fraud upon the court, and the

court should have instead considered the five elements of an independent action in equity set out

in Charles v. Precision Tune, Inc., 243 Va. 313, 317-18 (1992).3

       The law in Virginia, however, is well-established. A “litigant’s pleadings are as essential

as his proof, and a court may not award particular relief unless it is substantially in accord with

the case asserted in those pleadings.” Allison v. Brown, 293 Va. 617, 625 (2017) (quoting

Dabney v. Augusta Mut. Ins. Co., 282 Va. 78, 86 (2011)). “Thus, a court is not permitted to

enter a decree or judgment order based on facts not alleged or on a right not pleaded and

claimed.” Id. at 625-26 (quoting Dabney, 282 Va. at 86).

       Gilman’s amended complaint asked the circuit court to set aside the divorce decree

“pursuant to Virginia Code § 8.01-428(D), as having been procured through fraud upon the

[c]ourt.” Even assuming Gilman is correct that the statutory provision lists three independent



       3
           The five elements of an independent action in equity are:

                 (1) a judgment which ought not, in equity and good conscience, to
                 be enforced; (2) a good defense to the alleged cause of action on
                 which the judgment is founded; (3) fraud, accident, or mistake
                 which prevented the defendant in the judgment from obtaining the
                 benefit of his defense; (4) the absence of fault or negligence on the
                 part of the defendant; and (5) the absence of any adequate remedy
                 at law.

Charles, 243 Va. at 317-18.
                                                 -4-
forms of action, his pleading set out only one—fraud upon the court. He did not cite the statute

generally, nor list an “independent action to relieve a party from any judgment or proceeding” as

a separate ground for relief. He cited the code provision and specifically limited it to one

particular form of action. Consequently, the circuit court was limited to considering only that

which was pled. See Allison, 293 Va. at 625. To the extent his argument on appeal is based

upon a ground for relief he did not assert in his pleadings, we do not consider it.

       As to Gilman’s remaining arguments, the circuit court concluded that it was bound by

this Court’s opinion in Ellet v. Ellet, 35 Va. App. 97 (2001). Under Ellet, separation agreements

that have been incorporated into the divorce decree must be challenged within twenty-one days

after entry of the decree.4 Id. at 100. To challenge the separation agreement after twenty-one

days, a challenge “may be made only upon grounds sufficient to sustain a challenge to the

divorce decree itself.” Id. A party may challenge the decree as void where it was obtained by

extrinsic fraud or where it was entered by a court that lacked jurisdiction.5

       “Extrinsic fraud consists of ‘conduct which prevents a fair submission of the controversy

to the court.’” Id. (quoting Jones v. Willard, 224 Va. 602, 607 (1983)). This includes things

such as bribery of judges or jurors or fabrication of evidence. Id. at 101. It “does not include

fraud relating to a ‘matter on which the judgment or decree was rendered,’ or involving an ‘act or

testimony the truth of which was, or might have been, in issue in the proceeding before the court


       4
          Gilman argues that the circuit court’s incorporation of the divorce decree was a “rote,
mechanical act” rather than a considered decision. But “[w]hen the parties are before a court of
competent jurisdiction and a separation agreement is approved, confirmed and decreed upon, its
validity is by that judgment rendered res judicata between the parties.” Ellet, 35 Va. App. at 102
(quoting Wallihan v. Hughes, 196 Va. 117, 130 (1954)).
       5
          Gilman suggested that the decree should be set aside because neither party resided in
Waynesboro at the time the decree was entered, which means the Waynesboro circuit court
lacked venue. Venue is not jurisdictional “and is waived if not properly and timely raised.”
Porter v. Commonwealth, 276 Va. 203, 229 (2008).
                                              -5-
which resulted in the judgment that is thus assailed.’” Id. at 100 (quoting Taylor v. Taylor, 159

Va. 338, 344 (1932)). “Claims pertaining to fraud in the procurement of the agreement, and

claims based on . . . unconscionability, all involve challenges to the agreement that could have

been raised during the divorce proceeding, and do not involve ‘extrinsic’ fraud, or fraud upon the

court.” Id. at 101-02.

       Gilman concedes that we are bound by Ellet and that we can only grant him the relief he

requests if we “modify” or distinguish Ellet. But we are without authority to modify Ellet under

the doctrine of interpanel accord. See King v. King George Dep’t of Soc. Servs., 69 Va. App.

206, 213 n.5 (2018) (“A holding by one panel of the Court of Appeals of Virginia ‘bind[s] all

other three-judge panels under the interpanel accord doctrine.’” (alteration in original) (quoting

Startin v. Commonwealth, 56 Va. App. 26, 39 n.3 (2010) (en banc))).

       And we find nothing in the facts that would distinguish this case from Ellet. To support

his claim of extrinsic fraud, the husband in Ellet alleged:

               (1) before the parties entered the agreement, wife misrepresented
               the true status of the family’s bills and accounts and thereby
               prevented his becoming informed of these accounts; (2) wife
               discouraged him from obtaining counsel during the time the
               agreement was negotiated and executed; (3) husband executed the
               agreement under duress and undue influence exercised by wife;
               (4) the agreement’s provisions with respect to property division,
               child and spousal support, and child custody are unconscionable;
               and (5) during negotiations, wife misrepresented her intent to abide
               by the terms of the agreement, thereby inducing him to execute it,
               and wife later breached the agreement.

Ellet, 35 Va. App. at 101.

       Gilman makes very similar allegations in this case. He alleges that (1) Shobe

misrepresented her intent to remarry, (2) Shobe discouraged him from obtaining his own




                                                -6-
counsel, claiming hers would use a collaborative approach to look out for both parties,6 (3) the

terms of the agreement are unconscionable, and (4) wife misrepresented the terms of the

separation agreement.7 We find that these allegations are substantially similar to those in Ellet,

and like in Ellet, the issues raised by Gilman are matters that should have been raised during the

divorce proceeding. Accordingly, we conclude that the facts alleged do not support a claim of

extrinsic fraud or fraud upon the court.




       6
          Gilman claims Shobe committed fraud because she told him her counsel would look
after his interests, as well as Shobe’s. But the separation agreement, which Gilman attached as
an exhibit to his amended complaint, has a voluntary execution provision, which provides,

               The parties respectively acknowledge that each has had the
               opportunity to consult with and obtain independent legal advice
               from counsel of his or her own choosing; that each fully
               understands the facts and legal effects of all provisions contained
               herein; and that each, having had such advice or the opportunity to
               seek such advice, is signing this Agreement freely, voluntarily and
               for the purposes herein expressed, and each party herein
               specifically waives any objection to the provisions of this
               Agreement upon any claim that said party did not have legal
               advice prior to entering into this Agreement. WIFE has been
               represented by C. Lynn Lawson and HUSBAND has had a full and
               fair opportunity to consult with counsel of his choice before
               executing this Agreement.

(Emphasis added.) The agreement, which Gilman signed, states in plain terms that C. Lynn
Lawson represents Shobe—not Gilman.
       7
          In his brief to this Court, specifically in his third assignment of error, Gilman also
alleges that Shobe’s counsel had him sign a waiver of service without notifying his counsel and
that she conducted depositions and submitted the depositions and divorce decree to the circuit
court without notice to him or his counsel. Gilman’s amended complaint, however, does not
allege that he was asked to sign the waiver without notice to his counsel. In fact, in other
documents filed in the court below, Gilman specifically claims that he was not represented by
counsel at that time. Furthermore, by signing the waiver of service, he specifically and
voluntarily waived any future notice requirements.
                                                   -7-
                                         III. CONCLUSION

       Because Gilman failed to allege facts sufficient to sustain a claim of extrinsic fraud or fraud

upon the court, we affirm the circuit court’s decision to sustain Shobe’s demurrer.

                                                                                           Affirmed.




                                                -8-